Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s amended claims filed May 17, 2022.
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
Claim 1 at line 9 and claim 2 at line 9 each recite “where” and while the scope of the claim remains clear, Examiner suggests that these recitations be amended to read —wherein--.
Claim 2 at line 3 recites “the ground” while this recitation is clear, see MPEP§2173.05(e), Examiner suggests that the claim be amended to read —a ground-.
Claim 2 at line 11-12 recites “the input signal” while this recitation refers to the prior recited “a corresponding input signal”, Examiner suggest that the claim be amended to read —the corresponding input signal-.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at the second to last line recites “the touch operation”, this recitation does not have a clear antecedent basis in the claims.  There is no prior recited “touch operation” for this new recitation to rely upon.
Claim 1 at the second to last line and last line recites “the location to be touched”, this recitation does not have a clear antecedent basis in the claims.  There is no prior recited “location to be touched” for this new recitation to rely upon.
Claim 2 recites “the touch control command” this recitation does not have a clear antecedent basis in the claims because there is no prior recited “touch control command” for this new recitation to rely upon.
Claim 2 recites “the touch operation”, this recitation does not have a clear antecedent basis in the claims.  There is no prior recited “touch operation” for this new recitation to rely upon.
Response to Arguments
Applicant's arguments filed May 17, 2022 have been fully considered but they are not persuasive. 
Applicant asserts that all issues raised by Examiner have been resolved through amendment.  Examiner disagrees and notes that Applicant has not addressed the objections that were raised. Applicant has not taken care in amending the claims and has created new clarity issues.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J IANNUZZI/               Examiner, Art Unit 3715  

/KANG HU/               Supervisory Patent Examiner, Art Unit 3715